Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION

Claim status
Claims 58-62, 66-79 are pending
Claims 58-62, 66-79 are under examination

Priority
	The instant application was filed 5/10/2019 and is divisional of application 15/119,867 filed 8/18/2916, now US Patent 10,286,084, which is a national stage entry of PCT/US2015/016354, filed 2/18/2015, and claims priority to provisional application 61/940,883 filed 2/18/2014.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/940,883, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Review of the application No. 61/940,883 did not reveal support for a recombinant construct of a sgRNA comprising a tRNA.  Thus the instant claims are being given the filing date of 2/18/2015.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code (p. 32, line 11, p. 47, line 17). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.


Objection to Drawings
Sequence Compliance
Figure 3C (nucleic acid sequences “Mut E6t1” and WT E6t1”, as well as the accompanying amino acid sequence) and Figure 11A (nucleic acid sequence of “Glutamine tRNA” and “Spy sgRNA”) of the Specification do not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  
Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  37 CFR 1.821 (d).  
The applicant is reminded that the specification must be amended in order to comply with regulations cited above.  All references to sequences in claims and specification should be referred to as “SEQ ID NO:1”, for example.  To avoid all doubts of the examiner and to ensure correct interpretation of the claims and specification, the identification of sequences with proper sequence identifiers is required.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable subject matter
Claim 70 is objected to as being dependent upon a rejected base claim, but would be allowable (i.e. recites SEQ ID NO:55) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach or fairly suggest the codon optimized S. aureus Cas9 polynucleotide sequences of SEQ ID NO: 55. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 58-62, 66, 68, 74, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US Patent 10,308,947, filed 10/16/2015, with priority to provisional Application 62/065,093, filed 10/17/2014), in view of Gupta et al., (Nucl Acid Res, 1979, 7:959-970).

In regard to claim 58, Yang teaches a recombinant construct for expression of a single guide RNA (sgRNA) comprising a first polynucleotide encoding a tRNA operably connected to a second polynucleotide encoding at least as second portion of a sgRNA capable of [AltContent: textbox ([img-media_image1.png])]interacting with a Cas9 polypeptide (p. 1, last para., p. 24, 1st para,  p.27, 1st para., see Figure 1, Supplemental Fig. 2 & 3, see Supp. Fig. 3a excerpt below from priority document).
However, although Yang teaches the tRNA is for Glycine (p. 28, 2nd para. of priority document), their glycine tRNA is from plants and they are silent with respect to a mammalian glycine tRNA.
In regard to claim 58, Gupta teaches human glycine tRNA (Abstract, see Fig. 3).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare a recombinant expression construct comprising a plant glycine tRNA operably connected to a sgRNA as taught by Yang, and substitute the human glycine tRNA as taught by Gupta with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Yang in order to optimize and hijack the endogenous processing pathway for the tRNA-sgRNA construct in human cells, which are clinically and biomedically significant (p. 4, 2nd para., p. 27, last para., p. 28, 1st and last paras., p. 32, 2nd para. of priority document).
	In regard to claim 59, as stated supra, both Yang and Gupta teach the glycine tRNA, while Gupta teaches the clinical and biomedically relevant human glycine tRNA comprises SEQ ID NO:42 (see SCORE search 9/12/2022, rge file, result #1). 
	In regard to claim 60, Yang teaches that the guide RNA comprises a target sequence (i.e., gRNA spacer) that is 5’ to a portion capable of interacting with Cas9 (i.e., gRNA scaffold) (p. 1, last para., p. 24, 1st para,  p.27, 1st para., see Figure 1(i) of priority document).
	In regard to claim 61, Yang teaches that the restriction sites are in a first portion of the gRNA (p. 68, last para., Sup. Table 2, p. 71 and see Sup Fig. 2c of priority document), which would have been obvious for subcloning in different spacers (p. 53, 1st para. of priority document).
	In regard to claim 62, Yang teaches that the recombinant construct that comprises the gRNAs further comprises a polynucleotide encoding a Cas9 operably linked to a promoter (p. 47, last para., see Sup. Fig. 2 of priority document), which would have been obvious to include in the recombinant construct comprising the tRNA-gRNA so as to facilitate co-introduction of the gRNA and Cas9 cassettes (p. 24, 1st para. of priority document)
	In regard to claim 66, as stated supra, both Yang and Gupta teach the glycine tRNA.
In regard to claim 68, Yang teaches the Cas9 polypeptide is from S. pyogenes (p. 26, last para. of priority document).
In regard to claim 74, Yang teaches the recombinant construct further comprises a second tRNA operably connected second sgRNA (see Fig. 1a, below).

    PNG
    media_image2.png
    109
    721
    media_image2.png
    Greyscale

In regard to claims 76 and 77, Yang teaches the recombinant construct is in a recombinant vector such as a viral vector (p. 13, 1st para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 67, 68, 78, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US Patent 10,308,947, filed 10/16/2015, with priority to provisional Application 62/065,093, filed 10/17/2014), in view of Gupta et al., (Nucl Acid Res, 1979, 7:959-970), as applied to claims 58, 76, and 77, in further view of Zhang et al. (US2014/0179770, filed 12/12/2013, see IDS filed 8/16/2019)

As stated supra, Yang in view of Gupta suggest a recombinant construct for expression of a single guide RNA (sgRNA) comprising a first polynucleotide encoding a human tRNA operably connected to a second polynucleotide encoding at least as second portion of a sgRNA capable of interacting with a Cas9 polypeptide.
However, in regard to instant claims, although Yang teaches the recombinant construct is in a viral vector (p. 13, 1st para. of priority document), they are silent with respect to the construct being flanked by inverted repeats for packaging in an AAV vector.
[AltContent: textbox ([img-media_image3.png])]In regard to instant claims, Zhang teaches a recombinant construct comprising a gRNA and a S. aureus Cas9 that is flanked by inverted repeats for packaging in an AAV vector, and an AAV vector thereof ([0035, 0173-0176, 0195, 0206, 0213, 0556], see Fig. 69 adjacent).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the recombinant expression construct in a viral vector as suggested by Yang, and choose an AAV vector as taught by Zhang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Zhang because AAV vector have low toxicity and a low probability of insertional mutagenesis because it doesn’t integrate into the host genome [0174-0176]. Furthermore, Zhang teaches flanking the construct with inverted repeats to serve as a promoter for the Cas9 [0195]. Finally, in regard to substituting the S. pyogenes Cas9 for S. aureus Cas9, Zhang teaches that because SaCas9 is significantly smaller than SpCas9, it can be combined with more elements and successfully packaged into a single vector [0011, 1223].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US Patent 10,308,947, filed 10/16/2015, with priority to provisional Application 62/065,093, filed 10/17/2014), in view of Gupta et al., (Nucl Acid Res, 1979, 7:959-970) and Zhang et al. (US2014/0179770, filed 12/12/2013, see IDS filed 8/16/2019), as applied to claims 58, 62 and 68, in further view of Makkerh et al., (Current Bio, 1996, 6:1025-1027).

As stated supra, Yang in view of Gupta and Zhang suggest a recombinant construct for expression of a SaCas9 and a single guide RNA (sgRNA) comprising a first polynucleotide encoding a human tRNA operably connected to a second polynucleotide encoding at least as second portion of a sgRNA capable of interacting with a Cas9 polypeptide.
However, although Zhang provides the codon optimized nucleic acid sequence of S. aureus Cas9 (SaCas9) (p. 127-128, see SEQ ID NO:205 of Zhang), which when translated into the amino acid sequence of SaCas9 is identical to the corresponding SaCas9 amino acid sequence of SEQ ID NO:57. 
However, in addition to the SaCas9 sequence, SEQ ID NO:57 further comprises an amino terminal nuclear localization sequence (NLS), glycine-serine linker, and flag tag, which are all not part of the amino acid sequence of Zhang’s SaCas9. Specifically, SEQ ID NO: 57 begins with the following amino acid sequence: MALEAPKKKRKVGSDYKDDDDKKRNYILGLDIGITSVGY…,
wherein the NLS-linker-Flag tag sequence (underlined) is inserted at the amino terminus of S. aureus Cas9 after a start methionine.
Nevertheless, in regard to claim 69, Zhang does teach that the SaCas9 amino acid sequence is modified with the SV40 nuclear localization sequence (NLS) comprising the sequence PKKKRKV [0532] and Flag tag sequences (DYKDDDDK) in a 5’ to 3’ order at the amino terminus ([0543], p.93-94, Table 1). Glycine and serine linkers are also disclosed (p. 93-94, Table 1).
Furthermore, although Zhang is silent to the full length NLS of the SV40 T-antigen comprising the sequence LEAPKKKRKV, Makkerh et al., (1996) teaches the full NLS of the SV40 T-antigen comprising the sequence LEAPKKKRKV, which is able to successfully localize a heterologous protein to the nucleus (p.1027, Fig.3) and could be used by the ordinary artisan with a reasonable expectation of success. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a nucleic acid encoding an amino acid composition comprising SaCas9 as taught by Zhang and combine the NLS of Makkerh (LEAPKKKRKV) and the glycine/serine linker-Flag sequence of (GSDYKDDDK) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it would have been obvious to the person of ordinary skill in the art at the time of the invention was filed to arrange the NLS-linker-Flag elements as claimed because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.   If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense.  The prior art teaches the need in the art to solve the problem of localizing and detecting SaCas9 in the nucleus and further identifies a number of predictable potential sequence for doing so.  One of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.   
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US Patent 10,308,947, filed 10/16/2015, with priority to provisional Application 62/065,093, filed 10/17/2014), in view of Gupta et al., (Nucl Acid Res, 1979, 7:959-970), as applied to claims 58 and 62, in further view of Cong et al., (Science, 2013, 339:819-823, see IDS filed 8/16/2019).

As stated supra, Yang in view of Gupta suggest a recombinant construct for expression of a single guide RNA (sgRNA) comprising a first polynucleotide encoding a human tRNA operably connected to a second polynucleotide encoding at least as second portion of a sgRNA capable of interacting with a Cas9 polypeptide.
However, in regard to claim 71, although Yang teaches the recombinant construct is to be used in mammalian cells (p. 18, lines 22-23, p. 4, 2nd para., p. 20, last para., p. 32, last para. of priority document), they are silent with respect to the construct comprising a Cas9 with a nuclear localization sequence.
Nevertheless, in regard to claim 71, Yang cites the prior art of Cong et al. (2013) (see p. 36 of priority document).
In regard to claim 71, Cong et al. teaches a recombinant construct comprising a Cas9, wherein the Cas9 is operably linked to a nuclear localization sequence (NLS) (see Figs. 1 & 4).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare a recombinant expression construct comprising a Cas9 as taught by Yang, and combine a NLS as taught by Cong with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Cong because the NLS ensures nuclear compartmentalization in mammalian cells (p. 820, 1st para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US Patent 10,308,947, filed 10/16/2015, with priority to provisional Application 62/065,093, filed 10/17/2014), in view of Gupta et al., (Nucl Acid Res, 1979, 7:959-970), as applied to claim 58, in further view of Zhang et al. (US2014/0179770, filed 12/12/2013, see IDS filed 8/16/2019).

As stated supra, Yang in view of Gupta suggest a recombinant construct for expression of a single guide RNA (sgRNA) comprising a first polynucleotide encoding a human tRNA operably connected to a second polynucleotide encoding at least as second portion of a sgRNA capable of interacting with a Cas9 polypeptide.
However, in regard to claim 72, although Yang teaches the recombinant construct is to be used in mammalian cells (p. 18, lines 22-23, p. 4, 2nd para., p. 20, last para., p. 32, last para. of priority document), they are silent with respect to the construct comprising an intron.
In regard to claim 72, Zhang teaches recombinant constructs for expression of sgRNA, wherein the construct comprises an intron, such a beta-globin intron ([0205, 0497, 0521].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare a recombinant expression construct comprising a sgRNA as taught by Yang, and combine an intron as taught by Zhang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Zhang because embedding the sgRNA into a mammalian intron such as the beta-globin intron promotes proper splicing of the sgRNA in mammalian cells ([0521]
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US Patent 10,308,947, filed 10/16/2015, with priority to provisional Application 62/065,093, filed 10/17/2014), in view of Gupta et al., (Nucl Acid Res, 1979, 7:959-970), as applied to claims 58 and 62, in further view of Mali et al., (Science, 2013, 339:823-826, see IDS filed 8/16/2019).

As stated supra, Yang in view of Gupta suggest a recombinant construct for expression of a single guide RNA (sgRNA) comprising a first polynucleotide encoding a human tRNA operably connected to a second polynucleotide encoding at least as second portion of a sgRNA capable of interacting with a Cas9 polypeptide.
However, in regard to claim 73, although Yang discloses the use of polyadenylation sequences (p. 13, line 25 of priority document), they are silent with respect to the construct comprising a Cas9 with a polyadenylation sequence.
Nevertheless, in regard to claim 73, Yang cites the prior art of Mali et al. (2013) (see p. 36 of priority document).
In regard to claim 73, Mali et al. teaches a recombinant construct comprising a Cas9, wherein the Cas9 comprises a poly(A) sequence (see Fig. 1a).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare a recombinant expression construct comprising a Cas9 as taught by Yang, and combine a poly(A) sequence as taught by Mali with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Mali because the poly(A) allows stable expression of the Cas9 in human cells (see Supplemental Methods, p. 14, Fig. S1 of Mali).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US Patent 10,308,947, filed 10/16/2015, with priority to provisional Application 62/065,093, filed 10/17/2014), in view of Gupta et al., (Nucl Acid Res, 1979, 7:959-970), as applied to claims 58 and 74, in further view of Zhang et al. (US2014/0179770, filed 12/12/2013, see IDS filed 8/16/2019).

As stated supra, Yang in view of Gupta suggest a recombinant construct for expression of a first tRNA operable linked to a sgRNA and second tRNA operably linked to a second sgRNA.
However, in regard to claim 75, although Yang teaches the recombinant construct is to be used in mammalian cells (p. 18, lines 22-23, p. 4, 2nd para., p. 20, last para., p. 32, last para. of priority document), they are silent with respect to the target sequences of the first and second sgRNAs being offset by no more than 30 bp.
In regard to claim 75, Zhang teaches recombinant constructs for expression of of a first and second sgRNA, wherein the target sequence of the first and second sgRNA are offset by about 8 bp ([137, 0334], see Fig. 51).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare a recombinant expression construct comprising a first and second sgRNA as taught by Yang, and choose sgRNA with target sequence that are offset by about 8 bp as taught by Zhang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Zhang because when the sgRNA were offset by more than 8 bp, they did not reliably mediate indel formation [0334].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633